Petition, pursuant to section *786respondents to write a letter of invitation to the president of the board of directors of Carver Community Center, inviting the further and continued use of Gup till Roller Skating Arena, as to which the petition is denied, upon the ground that such a specific written invitation is wholly superfluous in view of the provisions of the Human Rights Law and the other provisions of the order directing compliance therewith. Herlihy, P. J., Reynolds, Greenblott, Sweeney and Simons, JJ., concur.